16‐1715‐cv 
     Dufort v. City of New York, et al. 

 1

 2                                       In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                  ________ 
 6                                         
 7                            AUGUST TERM, 2016 
 8                                         
 9                           ARGUED: MAY 3, 2017  
10                        DECIDED: OCTOBER 27, 2017 
11                                         
12                               No. 16‐1715‐cv 
13                                         
14                               RYAN DUFORT,  
15                             Plaintiff‐Appellant, 
16                                         
17                                       v. 
18                                         
19    CITY OF NEW YORK, JOSEPH MAROTTA, JAE SHIM, THOMAS CONFORTI, 
20      WILLIAM SCHMITTGALL, and JOHN and JANE DOES 1 through 10, 
21                            Defendants‐Appellees, 
22                                         
23     RICHARD A. BROWN, PATRICK O’CONNOR, and MICHAEL VOZZO, 
24                                Defendants.1 
25                                  ________ 
26                                         
27              Appeal from the United States District Court 
28                   for the Eastern District of New York. 
29            No. 12 Civ. 2283 – Steven M. Gold, Magistrate Judge. 
30                                  ________ 
31                                         

        1  The  clerk  of  court  is  directed  to  amend  the  opinion  to  match  the 
     caption above.  
     2                                                           No. 16‐1715‐cv

 1   Before: WALKER, LIVINGSTON, and LYNCH, Circuit Judges. 
 2                                 ________ 
 3    
 4         Plaintiff‐appellant Ryan Dufort appeals from a memorandum 

 5   and order of the United States District Court for the Eastern District 

 6   of New York (Steven M. Gold, M.J.) granting summary judgment to 

 7   the  defendants,  the  City  of  New  York  and  New  York  City  police 

 8   officers  Joseph  Marotta,  Jae  Shim,  Thomas  Conforti,  and  William 

 9   Schmittgall (collectively, “Defendants”), on Dufort’s claims under 42 

10   U.S.C. § 1983 and the Fourth and Fifth Amendments for false arrest, 

11   malicious  prosecution,  and  violation  of  due  process.  Dufort  was 

12   arrested  and  charged  in  connection  with  a  2006  bar  brawl  that  left 

13   one  victim  dead  and  another  severely  injured,  but  was  ultimately 

14   acquitted by a jury of any criminal wrongdoing.  

15          The  district  court  concluded  that  (1)  Dufort’s  false  arrest 

16   claims failed because his arrest was supported by probable cause; (2) 

17   his malicious prosecution claims failed, both because his prosecution 

18   was  supported  by  probable  cause,  and  the  chain  of  causation 

19   between the arrest and the ultimate prosecution was broken by the 

20   District  Attorney’s  decision  to  pursue  charges  and  the  grand  jury’s 

21   decision  to  issue  an  indictment;  and  (3)  his  due  process  claims, 

22   which  were  premised  on  Dufort’s  assertion  that  the  Defendants 

23   intentionally  suppressed  or  distorted  exculpatory  evidence  at  trial, 
     3                                                         No. 16‐1715‐cv

 1   failed as a matter of law because the allegedly suppressed evidence 

 2   was elicited at trial.  

 3          We  conclude  that  the  district  court’s  grant  of  summary 

 4   judgment  as  to  Dufort’s  false  arrest  and  malicious  prosecution 

 5   claims  was  premature,  because  disputed  questions  of  material  fact 

 6   remain  regarding  key  aspects  of  the  criminal  investigation  and 

 7   subsequent  prosecution.  We  further  conclude  that  those  same 

 8   questions of material fact preclude a grant of qualified immunity at 

 9   the  summary  judgment  stage.  We  agree  with  the  district  court, 

10   however, that Dufort’s due process claims fail as a matter of law. We 

11   therefore  AFFIRM  in  part  and  VACATE  and  REMAND  in  part  the 

12   judgment of the district court.  

13                                      ________ 
14                                           
15                        KAYLA  C.  BENSING  (Edwin  G.  Schallert,  on  the 
16                        brief), Debevoise & Plimpton LLP, New York, NY, 
17                        for Plaintiff‐Appellant. 

18                        KATHY  C.  PARK,  Assistant  Corporation  Counsel 
19                        (Fay  Ng,  on  the  brief)  for  Zachary  W.  Carter, 
20                        Corporation  Counsel  of  the  City  of  New  York, 
21                        New York, NY, for Defendants‐Appellees. 

22                                   ________ 
23    
24   JOHN M. WALKER, JR., Circuit Judge: 

25          Plaintiff‐appellant Ryan Dufort appeals from a memorandum 

26   and order of the United States District Court for the Eastern District 
     4                                                           No. 16‐1715‐cv

 1   of New York (Steven M. Gold, M.J.)2 granting summary judgment to 

 2   the  defendants,  the  City  of  New  York  and  New  York  City  police 

 3   officers  Joseph  Marotta,  Jae  Shim,  Thomas  Conforti,  and  William 

 4   Schmittgall (collectively, “Defendants”), on Dufort’s claims under 42 

 5   U.S.C. § 1983 and the Fourth and Fifth Amendments for false arrest, 

 6   malicious  prosecution,  and  violation  of  due  process.  Dufort  was 

 7   arrested  and  charged  in  connection  with  a  2006  bar  brawl  that  left 

 8   one  victim  dead  and  another  severely  injured,  but  was  ultimately 

 9   acquitted by a jury of any criminal wrongdoing.  

10            The  district  court  concluded  that  (1)  Dufort’s  false  arrest 

11   claims failed because his arrest was supported by probable cause; (2) 

12   his malicious prosecution claims failed, both because his prosecution 

13   was  supported  by  probable  cause,  and  the  chain  of  causation 

14   between the arrest and the ultimate prosecution was broken by the 

15   District  Attorney’s  decision  to  pursue  charges  and  the  grand  jury’s 

16   decision  to  issue  an  indictment;  and  (3)  his  due  process  claims, 

17   which  were  premised  on  Dufort’s  assertion  that  the  Defendants 

18   intentionally  suppressed  or  distorted  exculpatory  evidence  at  trial, 

19   failed as a matter of law because the allegedly suppressed evidence 

20   was elicited at trial.  




           The  parties  consented  to  have  the  summary  judgment  motion 
          2

     adjudicated by a magistrate judge.  
     5                                                         No. 16‐1715‐cv

 1             We  conclude  that  the  district  court’s  grant  of  summary 

 2   judgment  as  to  Dufort’s  false  arrest  and  malicious  prosecution 

 3   claims  was  premature,  because  disputed  questions  of  material  fact 

 4   remain  regarding  key  aspects  of  the  criminal  investigation  and 

 5   subsequent  prosecution.  We  further  conclude  that  those  same 

 6   questions of material fact preclude a grant of qualified immunity at 

 7   the  summary  judgment  stage.  We  agree  with  the  district  court, 

 8   however, that Dufort’s due process claims fail as a matter of law. We 

 9   therefore  AFFIRM  in  part  and  VACATE  and  REMAND  in  part  the 

10   judgment of the district court.  


11                                BACKGROUND 


12        Dufort’s suit stems from his arrest and prosecution in New York 

13   state court on charges of murder in the second degree and 

14   manslaughter in the first degree that resulted in his acquittal by a 

15   jury. On this appeal, we take the facts, most of which are not in 

16   dispute, in the light most favorable to the plaintiff. See Taggart v. 

17   Time Inc., 924 F.2d 43, 46 (2d Cir. 1991). 

18        I.      The Attack 

19             The story of this case began when, on October 7, 2006, Dufort 

20   and  four  friends—Christopher  Baez,  Sebastian  Yoon,  Jeffrey  Shih, 

21   and John Bae—went to the Pastel Karaoke bar in Queens, New York. 

22   Dufort,  who  was  fifteen  years  old  at  the  time,  was  wearing  a 
     6                                                              No. 16‐1715‐cv

 1   maroon,  zip‐up,  hooded  sweatshirt  with  a white  “American Eagle” 

 2   logo  on  it.  Earlier  in  the  evening,  Dufort  and  his  four  companions 

 3   had  gone  to  a  nearby  construction  site  to  gather  pieces  of  pipe  in 

 4   order  to  defend  themselves  “just  in  case”  an  altercation  occurred. 

 5   Surveillance  video  shows  Dufort  entering  Pastel  Karaoke  shortly 

 6   after  midnight  with  a  one‐and‐a‐half‐foot  pipe  concealed  in  his 

 7   sweatshirt.  When  they  arrived  at  the  club,  the  five  friends  met  up 

 8   with  a  larger  group  of  about  twenty  students  from  Bayside  High 

 9   School,  some  of  whom  were  affiliated  with  a  local  gang  known  as 

10   the “Ghost Shadows.” This group spent most of the night in some of 

11   the club’s private karaoke rooms.  

12          At  approximately  3:00  AM  on  the  morning  of  October  8,  a 

13   separate  group  of  teenagers—Jung  Hwa  Lee,  Hwa  Young  Park, 

14   Mink‐ki  Shin,  and  In  Hee  Yoo—arrived  at  Pastel  Karaoke.  At  3:50 

15   AM, as this group attempted to leave, Lee and Shin were attacked in 

16   the  central  area  of  the  bar.  During  the  altercation,  Sebastian  Yoon 

17   entered  a  private  room  occupied  by  Dufort  and  his  friends  and 

18   informed them that a fight had broken out. Some of Dufort’s friends 

19   ran  out  to  participate  in  the  fight.  Dufort  also  left the  private  room 

20   when the fight began, and surveillance footage shows him walking 

21   down a corridor holding his length of pipe. There is no surveillance 

22   footage,  however,  of  the  attack  itself.  Dufort  claims  that  when  he 

23   entered  the  bar  area  he  witnessed  a  group  of  ten  to  twenty  men 
     7                                                            No. 16‐1715‐cv

 1   assaulting the victims, and that he stepped over either Lee or Shin, 

 2   who  was  lying  on  the  ground,  in  order  to  leave  the  bar.  Dufort 

 3   maintains  that  he  never  participated  in  the  fight,  and  that he  never 

 4   used physical force against either victim. Surveillance footage shows 

 5   Dufort  leaving  the  bar  with  a  group  of  other  young  men,  some  of 

 6   whom  were  holding  bats.  One  other  young  man  in  a  red,  button‐

 7   down  shirt,  who  is  holding  a  bat,  is  seen  leaving  the  building 

 8   moments after Dufort.  

 9               

10        II.       The Criminal Investigation 

11              Lee  and  Shin  were  rushed  to  Flushing  Hospital,  where  Lee 

12   was  pronounced  dead.  Shin  survived,  but  sustained  a  severe  head 

13   injury that required nine staples to close. Hwa Young Park, who had 

14   witnessed  part  of  the  attack,  accompanied  the  victims  to  the 

15   hospital, and was interviewed there by police at approximately 5:30 

16   AM. Park then accompanied the police to the 109th Precinct, where 

17   she  spoke  with  Detectives  Joseph  Marotta  and  Jae  Shim.  At  the 

18   police  station,  Detective  Marotta  showed  Park  surveillance  video 

19   and  still  images  from  the  bar  and  asked  her  if  she  could  identify 

20   various  individuals  appearing  in  the  footage,  including  Dufort,  as 

21   Lee  and  Shin’s  assailants.  Park  replied  that  one  of  the  attackers, 

22   whom she had only seen from behind, was wearing a red shirt that 

23   was similar in color to Dufort’s sweatshirt. However, she stated that 
     8                                                                  No. 16‐1715‐cv

 1   she  did  not  recognize  Dufort’s  face,  or  any  other  distinguishing 

 2   characteristics, and that she could not see whether the jacket had any 

 3   logo or other insignia on it. She could only confirm that she had seen 

 4   a person wearing a similar colored shirt participate in the attack, and 

 5   that she had only seen this person from behind. In a deviation from 

 6   normal  police  procedure,  Detectives  Marotta  and  Shim  did  not 

 7   contemporaneously  document  Park’s  statements  to  them  in  a 

 8   “Complaint—Follow Up Informational Report,” or “DD5” form.  

 9            Two  other  individuals  who  had  been  at  Pastel  Karaoke  that 

10   night—David Han and Eric Kim—were also questioned by Marotta. 

11   Both  confirmed  that  Dufort  could  be  seen  in  the  surveillance 

12   footage,  but  neither  had  seen  him  participate  in  the  brawl.  Id.  At 

13   some  point  after  the  attack,  police  also  spoke  with  one  of  Dufort’s 

14   friends,  Tom  Yoon,  who  stated  that  Dufort  had  previously  claimed 

15   to be a member of the “Ghost Shadows” gang, and that he had tried 

16   to recruit Yoon.  

17            Three  days  after  the  attack,  on  October  11,  2006,  police 

18   arrested3 Dufort and brought him to the precinct, where Detectives 

19   Marotta and William Schmittgall interviewed him in the presence of 

            Defendants’  brief  suggests  that  there  may  be  some  question  about 
          3

     whether the arrest about which Dufort complains occurred on October 11 
     or  later  in  the  investigation.  See  Appellees’  Br.  at  28–29.  Dufort  assumes 
     that October 11 is the relevant date, and, drawing all reasonable inferences 
     in  his  favor,  there  is  no  indication  that  he  was  not  formally  taken  into 
     custody at that time.  
     9                                                                  No. 16‐1715‐cv

 1   his  parents.  Dufort  told  the  detectives  that  he  had  been  at  Pastel 

 2   Karaoke the night of the attack, but that he did not participate in the 

 3   brawl. Later that evening, the detectives had Dufort participate in a 

 4   lineup. During the lineup, Dufort was wearing a maroon sweatshirt 

 5   that was similar or identical to the one he had worn on the night of 

 6   the  attack.  No  other  participant  in  the  lineup  was  wearing  a  red 

 7   shirt. Park and five other witnesses were asked if they could identify 

 8   Dufort as one of the assailants. Park was the only witness to identify 

 9   Dufort  as  a  person  involved  in  the  attack.  At  trial,  Park  admitted 

10   that her identification of Dufort at the lineup was based solely on the 

11   fact that Dufort was wearing a sweatshirt similar in color to the shirt 

12   or jacket worn by one of Lee and Shin’s attackers.4 Dufort’s attorney, 

13   William  F.  Mackey,  Jr.,  who  accompanied  him  to  the  lineup, 

14   submitted an affidavit stating, among other things, that, while they 

15   were  at  the  precinct,  an  unidentified  detective  told  him  that  the 

16   police knew Dufort was not involved in the attack but wanted him 

17   to be a witness against other individuals who were involved.  




           Park  testified  at  a  2014  deposition  that  she  was  able  to  distinguish 
          4

     another red‐shirted man, shown on the surveillance video leaving the bar 
     shortly after Dufort, from the assailant because that man had “spiky hair” 
     (which  Dufort did  not).  As we discuss below, there  are reasons to  doubt 
     the reliability of that assertion; in any event, there is no indication in  the 
     record  that  Park  made  any  claim  that  she  could  distinguish  Dufort  from 
     others wearing similar clothing at the time of her lineup identification.  
     10                                                                               No. 16‐1715‐cv

 1             Based  on  the  surveillance  video  from  Pastel  Karaoke,  and 

 2   Park’s  identification  of  Dufort’s  jacket,  on  October  13,  2006, 

 3   Detective  Marotta  swore  to  a  criminal  complaint  charging  Dufort 

 4   with  second‐degree  murder,  first‐degree  manslaughter,  first‐degree 

 5   gang assault, and second‐degree assault.  

 6    

 7         III.     The Criminal Prosecution 

 8             In  early  2007,  Assistant  District  Attorneys  Andrea  Eckhardt 

 9   and  Michael  Vozzo  presented  evidence  to  a  grand  jury  seeking  the 

10   indictment  of  Dufort  and  six  other  defendants  in  connection  with 

11   the attack on Lee and Shin. Park’s lineup identification was the only 

12   grand  jury  evidence  directly  identifying  Dufort  as  one  of  the 

13   assailants.  Both  Park  and  Detective  Marotta,  who  also  testified 

14   regarding  the  lineup,  indicated  to  the  grand  jury  that  Park  had 

15   identified Dufort as an assailant. Neither revealed to the grand jury 

16   that the identification was based only on the color of his sweatshirt 

17   nor that at least one other male seen leaving Pastel Karaoke shortly 

18   after  the  attack  wore  a  similarly  colored  shirt.5  The  parties  have 


           The entirety of Detective Marotta’s grand jury testimony as to Dufort is as 
           5

     follows:  
               Q.  [By  ADA  Eckhardt]  .  .  .  Turning  your  attention  first  to  the  date  of  October 
           12th of 2006, at approximately 6:45pm, at the 109 Precinct. Did you have occasion to 
           conduct a lineup on that date? 
               A. Yes, we conducted two lineups, yes. 
               Q.  Turning  your  attention  to  the  first  lineup  you  conducted  at  eighteen  forty‐
               five hours. Was that the lineup of Ryan Dufort? 
    11                                                                              No. 16‐1715‐cv

1   introduced  conflicting  evidence  regarding  whether  ADAs  Eckhardt 

2   and Vozzo were aware that Park’s identification was based soley on 

3   the  color  of  Dufort’s  clothing  before  they  initiated  the  prosecution 

4   against  him.  Jonathan  Putt,  another  person  who  was  present  at 

5   Pastel Kareoke on the night of the attack, provided testimony to the 

6   grand jury placing Dufort on the scene with a pipe. Specifically, Putt 

7   testified that he was in a private room with Dufort and others when 

8   Sebastian  Yoon  entered  the  room  and  announced  that  a  fight  had 

9   broken  out;  that  Dufort  had  followed  the  others  to  the  site  of  the 

             A.   I believe it was. 
             Q.  And did that lineup consist of six individuals holding numbers? 
             A.  Yes. 
             Q.  And was that lineup viewed by Miss Park? 
             A.  Yes. 
             Q.  Can you tell us what position Ryan Dufort occupied in the lineup at the time 
             it was viewed by Miss Park? 
             A.  I, I don’t have the position. 
             Q.  Would your lineup sheet refresh your recollection? 
             A.  Yes. 
             Q.  Please  tell  us  what  position  he  was  in  the  lineup  as  it  was  viewed  by  Miss 
             Park? 
             A.  Position Number 3. 
             Q.  Is Ryan Dufort one of the subjects of this Grand Jury investigation? 
             A.  Yes, he is. 
          Park’s entire grand jury testimony as to Dufort is as follows: 
             Q.  [By  ADA  Eckhardt].  .  .  Did  there  come  a  time  on  October  12  of  2006,  at 
             approximately 6:45pm that you went to the 109 Precinct to view a line‐up? 
             A.  Yes. 
             Q.  Did that lineup consist of six people holding numbers? 
             A.  Yes. 
             Q.  Did you recognize anyone from that line‐up? 
             A.  Yes. 
             Q.  What number did you recognize? 
             A.  I chose number 3. 
             Q.  What  did  you  recognize  number  3  as  having  done  during  the  incident  you 
             just described? 
             A.  He was jumping on both victims. 
     12                                                                 No. 16‐1715‐cv

 1   fight, taking a pipe with him; and that when John Bae stated that he 

 2   had  hit  one  of  the  victims  and  that  the  pipes  were  “really  good” 

 3   because they did not bend, Dufort expressed his agreement.  

 4             Months  later,  on  November  28,  2007,  one  of  Dufort’s  co‐

 5   defendants,  Sebastian  Yoon,  pleaded  guilty  to  manslaughter  in 

 6   exchange  for  an  agreement  to  provide  testimony  against  the 

 7   remaining defendants. At his plea allocution, Yoon implicated other 

 8   assailants in the attack, but when he did not mention Dufort, ADA 

 9   Eckhardt  asked  him  whether  Dufort  had  participated  in  the  brawl. 

10   Yoon replied, “I think he punched.”  

11             Dufort  spent  nearly  five  years  incarcerated  at  Rikers  Island 

12   Prison  Complex  in  New  York  City  awaiting  trial.6  In  May  of  2011, 

13   Dufort,  along  with  Bae,  Baez,  and  two  others,  was  tried  for  the 

14   attack on Lee and Shin. Park testified at trial. She could not identify 

15   Dufort  in  the  courtroom.  After  the  prosecutor  showed  Park  the 

16   surveillance  video,  she  testified  that  she  recognized  Dufort  in  the 

17   video, but that she recognized him by his clothing, rather than by his 



          We hope that shockingly long pretrial detentions like this will one soon be a 
           6

     thing  of  the  past.  The  recent  report  of  the  independent  commission  that 
     recommended  closing  Rikers  Island  gives  us  reason  for  optimism.  See  INDEP. 
     COMM’N  ON  N.Y.C.  CRIMINAL  JUSTICE  &  INCARCERATION  REFORM,  A  MORE  JUST 
     NEW                       YORK                        CITY                    (2017),  
     https://static1.squarespace.com/static/577d72ee2e69cfa9dd2b7a5e/t/595d48
     d1e6f2e1e5bcaa411a/1499285717652/Lippman+Commission+Report+FINA
     L+Singles.pdf.   
     13                                                            No. 16‐1715‐cv

 1   face.  The  jury  returned  guilty  verdicts  for  Dufort’s  four  co‐

 2   defendants and acquitted Dufort of all charges.  

 3    

 4         IV.   The Present Civil Suit 

 5           On May 8, 2012, Dufort brought the present action against the 

 6   City of New York and Detectives Marotta, Shim, and Schmittgall, as 

 7   well as Detective Thomas Conforti and several other police officers. 

 8   Dufort also initially named several prosecutors as defendants, but he 

 9   abandoned  those  claims  during  the  course  of  the  proceedings.  He 

10   also  substantially  narrowed  his  claims  against  the  remaining 

11   defendants.  

12           On  April  10,  2015,  the  Defendants  moved  for  summary 

13   judgment  on  Dufort’s  remaining  claims.  These  included  claims 

14   under  42  U.S.C.  §  1983  against  the  individual  defendants  for  false 

15   arrest, malicious prosecution, and denial of due process, as well as a 

16   state  law  claim  against  the  City  of  New  York  asserting  a  state  law 

17   malicious  prosecution  claim  premised  on  a  theory  of  respondeat 

18   superior  liability.  On  April  28,  2016,  the  district  court  granted  the 

19   Defendants’  motion  for  summary  judgment  as  to  all  of  Dufort’s 

20   remaining  claims,  holding  that  there  was  no  genuine  dispute  of 

21   material  fact  regarding  whether  Dufort’s  arrest  and  subsequent 

22   prosecution  were  supported  by  probable  cause.  The  district  court 

23   also  justified  granting  summary  judgment  on  Dufort’s  malicious 
     14                                                               No. 16‐1715‐cv

 1   prosecution claim on the independent ground that Dufort could not 

 2   show  that  the  defendant  police  officers  “caused”  his  prosecution, 

 3   because the District Attorney’s decision to prosecute and the grand 

 4   jury’s  indictment  interrupted  the  chain  of  causation  between  the 

 5   allegedly  wrongful  arrest  and  trial.  The  district  court  granted 

 6   summary  judgment  on  Dufort’s  due  process  claim,  because  Dufort 

 7   had not proved that the evidentiary record at his criminal trial was 

 8   unfairly distorted.  

 9          Dufort now timely appeals.  

10    


11                                   DISCUSSION 

12          A  district  court’s  grant  of  summary  judgment  is  reviewed  de 

13   novo.  Gallo  v.  Prudential  Residential  Servs.,  Ltd.  Pʹship,  22  F.3d  1219, 

14   1224  (2d  Cir.  1994).  On  a  motion  for  summary  judgment,  the  court 

15   must  “resolve  all  ambiguities  and  draw  all  permissible  factual 

16   inferences in favor of the party against whom summary judgment is 

17   sought.”  Estate  of  Gustafson  ex  rel.  Reginella  v.  Target  Corp.,  819  F.3d 

18   673,  675  (2d  Cir.  2016)  (quoting  Stern  v.  Trustees  of  Columbia  Univ., 

19   131 F.3d 305, 312 (2d Cir. 1997)). Summary judgment is appropriate 

20   only if the pleadings, the discovery and the disclosure materials on 

21   file, and any affidavits show “that there is no genuine dispute as to 

22   any material fact and the movant is entitled to judgment as a matter 

23   of law.” Fed. R. Civ. P. 56(a). All legal conclusions by a district court 
     15                                                           No. 16‐1715‐cv

 1   are reviewed de novo. United States v. Livecchi, 711 F.3d 345, 351 (2d 

 2   Cir. 2013) (per curiam). 

 3          On  appeal,  Dufort  argues  that  the  district  court  erred  in 

 4   granting summary judgment to the Defendants because, (1) neither 

 5   his arrest nor his prosecution was supported by probable cause; (2) 

 6   neither  the  the  ADA’s  independent  decision  to  pursue  charges  nor 

 7   the grand jury indictment broke the chain of causation between his 

 8   unlawful  arrest  and  the  subsequent  prosecution;  and    (3)  the 

 9   Defendants  denied  Dufort  due  process  by  fabricating  inculpatory 

10   evidence  through  an  inappropriately  suggestive  lineup.  The 

11   Defendants  argue  that  summary  judgment  was  appropriate  on  all 

12   counts  and  further  argue  that,  in  any  event,  they  are  entitled  to 

13   qualified  immunity  because  their  arrest  of  Dufort  and  their 

14   subsequent  role  in  his  criminal  prosecution  were  justified  by 

15   arguable probable cause.  

16          We find that key questions of material fact regarding Dufort’s 

17   false arrest and malicious prosecution claims remain in dispute, and 

18   therefore  remand  those  claims  for  further  proceedings.  We  agree 

19   with the Defendants, however, that Dufort’s due process claims fail 

20   as a matter  of  law, and  therefore affirm  the  district  court’s  grant  of 

21   summary judgment as to those claims.  

22           
     16                                                               No. 16‐1715‐cv

 1          I.      False Arrest Claim 

 2          In  order  to  sustain  a  claim  for  false  arrest  under  42  U.S.C.  § 

 3   1983 and New York law, a plaintiff must show that “the defendant 

 4   intentionally  confined  him  without  his  consent  and  without 

 5   justification.” Weyant  v.  Okst, 101  F.3d  845,  852  (2d  Cir.  1996). 

 6   “Because probable cause to arrest constitutes justification, there can 

 7   be no claim for false arrest where the arresting officer had probable 

 8   cause  to  arrest  the  plaintiff.”  Escalera  v.  Lunn,  361  F.3d  737,  743  (2d 

 9   Cir.  2004).  The  district  court  found  that  the  Defendants’  arrest  of 

10   Dufort three days after the attack on Lee and Shin was supported by 

11   probable  cause,  and  that  as  a  result  Dufort’s  claim  for  false  arrest 

12   fails  as  a  matter  of  law.  We  belive  there  are  genuine  issues  of 

13   material fact that should have precluded summary judgment on this 

14   point.  

15          Generally,  “probable  cause  to  arrest  exists  when  the  officers 

16   have knowledge or reasonably trustworthy information of facts and 

17   circumstances  that  are  sufficient  to  warrant  a  person  of  reasonable 

18   caution in the belief that the person to be arrested has committed or 

19   is committing a crime.” Weyant, 101 F.3d at 852. Probable cause is a 

20   mixed  question  of  law  and  fact.  See,  e.g.,  United  States  v.  Singletary, 

21   798 F.3d 55, 59 (2d Cir. 2015). Questions of historical fact regarding 

22   the officers’ knowledge at the time of arrest are to be resolved by the 

23   jury. See Kerman v. City of New York, 374 F.3d 93, 109 (2d Cir. 2004). 
     17                                                              No. 16‐1715‐cv

 1   However, “where there is no dispute as to what facts were relied on 

 2   to  demonstrate  probable  cause,  the  existence  of  probable  cause  is  a 

 3   question of law for the court.” Walczyk v. Rio, 496 F.3d 139, 157 (2d 

 4   Cir. 2007).  

 5          Probable  cause  is  “a  fluid  concept  .  .  .  not  readily,  or  even 

 6   usefully, reduced to a neat set of legal rules.” Id. at 156 (alteration in 

 7   original) (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)). Although 

 8   probable cause requires more than “mere suspicion” of wrongdoing, 

 9   it  focuses  on  “probabilities,”  not  “hard  certainties.”  Id.  (quoting 

10   Gates,  462  U.S.  at  231).  Ultimately,  whether  probable  cause  exists 

11   “depends  on  the  totality  of  the  circumstances”  of  each  case,  and  is 

12   not  susceptible  to  “precise  definition  or  quantification  into 

13   percentages.”  Maryland  v.  Pringle,  540  U.S.  366,  371  (2003).  “Finely 

14   tuned  standards  such  as  proof  beyond  a  reasonable  doubt  or  by  a 

15   preponderance of the evidence, useful in formal trials, have no place 

16   in  the  [probable‐cause]  decision.”  Id.  (alteration  omitted)  (internal 

17   quotation marks omitted) (quoting Gates, 462 U.S. at 235). However, 

18   a  determination  of  probable  cause  is  not  lacking  in  substance:  it 

19   must  be  justified  by  a  “belief  of  guilt”  that  is  “particularized  with 

20   respect  to  the  person  to  be  searched  or  seized.”  Id.  (citing  Ybarra  v. 

21   Illinois, 444 U.S. 85, 91 (1979)). 

22          As  a  preliminary  matter,  we  can  conclude  that  the  lineup  in 

23   which  Park  “identified”  Dufort  (and  which  was  the  cornerstone  of 
     18                                                            No. 16‐1715‐cv

 1   the  state’s  case  against  him)  should  not  factor  into  any  probable 

 2   cause analysis.  An identification cannot be used to support probable 

 3   cause if the “identification procedure was ‘so defective that probable 

 4   cause could not reasonably be based upon it.’” Stansbury v. Wertman, 

 5   721 F.3d 84, 91 n.7 (quoting Jenkins v. City of New York, 478 F.3d 76, 

 6   93  (2d  Cir.  2007)).  Park’s  lineup  identification  of  Dufort  resulted 

 7   from  a  paradigmatic  example  of  an  improperly  suggestive  lineup. 

 8   Park stated to officers that she did not recognize Dufort’s face, and 

 9   that she could only recognize the color of his sweatshirt as similar to 

10   that of one of the assailants. Police then placed Dufort in a lineup in 

11   which  he  was  the  only  suspect  wearing  clothing  resembling  a  red 

12   shirt.  Park  picked  Dufort  out,  again  stressing  that  she  recognized 

13   only his clothing.  

14          This  cannot  be  construed  as  an  “identification”  of  Dufort  for 

15   the purposes of probable cause. We have made clear that a lineup in 

16   which  the  suspect  is  the  only  individual  “wearing  distinctive 

17   clothing  or  otherwise  matching  important  elements  of  the 

18   description provided by the victim . . . substantially increases[es] the 

19   danges  of  misidentification.”  Raheem  v.  Kelly,  257  F.3d  122,  134  (2d 

20   Cir.  2001)  (quoting  Israel  v.  Odom,  521  F.2d  1370,  1374  (7th  Cir. 

21   1975)).  At  most,  Park  confirmed  a  statement  she  had  already  given 

22   police  several  times:  that  Dufort’s  jacket  was  similar  in  color  to  a 

23   jacket or shirt worn by one of the assailants. This statement could be 
     19                                                           No. 16‐1715‐cv

 1   given  some  weight  in  a  probable  cause  analysis,  albeit  limited 

 2   weight,  given  the  presence  of  one  or  more  other  people  at  Pastel 

 3   Karaoke  who  were  similarly  clothed.  Its  repetition  during  the 

 4   lineup,  however,  given  the  surrounding  circumstances,  could 

 5   provide no evidence that the assailant was in fact Dufort.  

 6          The  question  before  us,  then,  is  whether  the  undisputed 

 7   evidence  presented  by  the  Defendants  other  than  Park’s  lineup 

 8   “identification” was sufficient to establish probable cause to arrest as 

 9   a  matter  of  law.  We  hold  that  it  was  not.  A  reasonable  jury  could 

10   easily  find  that,  apart  from  her  “identification”  at  the  suggestive 

11   lineup, Park never identified Dufort before or after the lineup as one 

12   of  the  assailants  in  either  the  investigation  or  the  ensuing 

13   prosecution.  To  the  contrary,  she  appears  to  have  explicitly  told 

14   police  prior  to  Dufort’s  arrest  that  she  recognized  him  only  by  the 

15   color of the jacket worn by one of the assailants, and that she could 

16   not positively distinguish between him and another patron wearing 

17   a shirt of a similar color. As Dufort has pointed out, the Defendants’ 

18   unusual  decision  to  depart  from  normal  practice  and  not 

19   contemporaneously  document  their  initial  interview  with  Park  in  a 

20   “DD5” form raises considerable doubt about the exact nature of her 

21   initial identification—doubt which, at the summary judgment stage, 

22   must be construed in Dufort’s favor. See, e.g., Beyer v. Cty. of Nassau, 

23   524 F.3d 160, 163 (2d Cir. 2008).  
     20                                                             No. 16‐1715‐cv

 1          Park  reiterated  her  jacket‐color‐only  identification  at  several 

 2   points throughout the original criminal trial and this civil litigation. 

 3   In  her  2014  deposition  testimony,  she  stated  that  she  recognized 

 4   Dufort as one of the assailants by “the color of his clothing,” but also 

 5   recalled  having  seen  “at  least  two”  people  in  Pastel  Karaoke  that 

 6   night  wearing  shirts  or  jackets  with  the  same  maroon  color  as 

 7   Dufort’s  sweatshirt.  Upon  further  questioning,  Park  admitted,  “I 

 8   don’t  know  which  person  I  saw  exactly,”  but  that  “one  who  were 

 9   [sic]  wearing  those  kind  of  color  [sic]  was  [j]umping  and  stomping 

10   Jung Hwa Lee.” Likewise, in the criminal trial, when she was asked 

11   whether  she  could  identify  Dufort,  she  replied,  “[n]ot  face  but 

12   clothing.”  

13          The Defendants point out that Park testified at her deposition 

14   in  this  case  that  the  other  person  she  had  seen  wearing  a  red  shirt 

15   was  distinguishable  from  Dufort  because  the  other  patron  had 

16   “spiky  hair,  very  short  hair.”  But  there  is  no  evidence  that  Park 

17   made this statement before February 28, 2014—seven years after the 

18   attack, and after Dufort had already been prosecuted and acquitted 

19   of  all  charges.  A  reasonable  jury  could  therefore  find  that  the 

20   statement  had  no  bearing  on  whether  probable  cause  existed  to 

21   arrest  Dufort  in  2006  or  to  bring  criminal  charges  against  him  in 

22   2007,  because  it  sheds  no  light  on  what  the  Defendants  knew  or 

23   reasonably  believed  when  they  were  conducting  the  underlying 
     21                                                            No. 16‐1715‐cv

 1   criminal  investigation.  The  Defendants  have  not  cited  any  record 

 2   evidence  to  suggest  that  Park  was  able  to  distinguish  between  the 

 3   various  suspects  seen  wearing  red  shirts  prior  to  the  criminal  trial. 

 4   Moreover,  Park’s  statement  regarding  the  suspects’  different 

 5   hairstyles is at odds with other statements in her civil deposition, in 

 6   which  she  repeats  her  position  that  she  could  not  recognize  Dufort 

 7   as one of the assailants, and only recognized the color of his jacket. 

 8   At most, Park’s deposition testimony indicates that the nature of her 

 9   identification of Dufort and her reliability as a witness are disputed 

10   questions of material fact which should be resolved by a jury at trial, 

11   not  by  a  court  at  summary  judgment.  See  Anderson  v.  Liberty  Lobby, 

12   Inc.,  477  U.S.  242,  255  (1986)  (“Credibility  determinations,  the 

13   weighing  of  the  evidence,  and  the  drawing  of  legitimate  inferences 

14   from the facts are jury functions, not those of a judge . . . [when] he is 

15   ruling on a motion for summary judgment . . . .”). 

16          Setting aside the inconclusive identification by Park, who was 

17   the  police  and  prosecution’s  sole  identification  witness  against 

18   Dufort,  the  Defendants’  remaining  evidence  is  too  gossamer  to 

19   support the conclusion that, as a matter of law, there was probable 

20   cause  to  arrest.  There  was  no  video  of  the  attack  on  Lee  and  Shin; 

21   none of the five eyewitnesses other than Park who were questioned 

22   were able to identify Dufort as an assailant; and no forensic evidence 

23   tying  Dufort  to  the attack was  ever  produced.  Ultimately,  the  most 
     22                                                             No. 16‐1715‐cv

 1   that the record on summary judgment establishes is that Dufort had 

 2   come to Pastel Karaoke on October 8, 2006 with many others, some 

 3   of whom who later participated in the attack on Lee and Shin; that 

 4   he,  like  others,  brought  a  pipe  to  the  bar  “just  in  case”  a  fight 

 5   occurred;  that  he  was  one  of  at  least  two  patrons  who  wore  a  shirt 

 6   similar in color to that worn by one of the assailants; that he was in 

 7   the  vicinity  of  the  fight  when  it  occurred;  and  that  he  at  one  time 

 8   commented  to  a  friend  that  he  was  in  a  gang  called  the  “Ghost 

 9   Shadows.” 

10           It  is  well  settled  that  probable  cause  requires  more  than 

11   suspicions,  even  reasonable  ones.  See,  e.g.,  United  States  v.  Sokolow, 

12   490 U.S. 1, 7 (1989). Police do not have particularized probable cause 

13   to  make  an  arrest  simply  because  a  suspect  has  suspicious 

14   acquaintances, or happens to be at the scene of a crime—particularly 

15   when, as here, the crime occurs in a crowded public place. Cf. Ybarra, 

16   444  U.S.  at  91.  (“[A]  person’s  mere  propinquity  to  others 

17   independently  suspected  of  criminal  activity  does  not,  without 

18   more,  give  rise  to  probable  cause  to  search  that  person.”). Thus,  in 

19   Ybarra  v.  Illinois,  444  U.S.  85  (1979),  the  Supreme  Court  held  that 

20   police  did  not  have  probable  cause  to  search  patrons  of  a  bar  for 

21   heroin  merely  because  they  had  reliable  information  that  the 

22   bartender  used  the  establishment  to  sell  narcotics  to  customers.  Id. 

23   Instead, the Court held that “[w]here the standard is probable cause, 
     23                                                             No. 16‐1715‐cv

 1   a search or seizure of a person must be supported by probable cause 

 2   particularized  with  respect  to  that  person.”  Id.;  see  also  Pringle,  540 

 3   U.S. at 371.  

 4          Viewing  the  evidence  in  the  light  most  favorable  to  the 

 5   plaintiff, a reasonable jury could find that the police arrested Dufort 

 6   based  on  little  more  than  a  witness’s  statement  that  he  wore  a 

 7   similar  shirt  to  that  of  one  of  Lee  and  Shin’s  attackers.  Although  a 

 8   jury could also interpret the evidence differently, the record presents 

 9   genuine  issues  of  material  fact  that  preclude  the  conclusion  that 

10   there  was  probable  cause  as  a  matter  of  law  and  that,  instead, 

11   require a trial on the merits.  

12           

13          II.       Malicious Prosecution 

14          In  the  absence  of  federal  common  law,  the  merits  of  a  claim 

15   for  malicious  prosecution  under  §  1983  are  governed  by  state  law. 

16   Janetka  v.  Dabe,  892  F.2d  187,  189  (2d  Cir.  1989).  In  New  York,  the 

17   four essential elements of a malicious prosecution claim are: “(1) the 

18   commencement  or  continuation  of  a  criminal  proceeding  by  the 

19   defendant against the plaintiff, (2) the termination of the proceeding 

20   in  favor  of  the  accused,  (3)  the  absence  of  probable  cause  for  the 

21   criminal  proceeding  and  (4)  actual  malice.”  Smith‐Hunter  v.  Harvey, 

22   95  N.Y.2d  191,  195  (2000)  (internal  citations  and  quotation  marks 

23   omitted).  
     24                                                           No. 16‐1715‐cv

 1           The  district  court  based  its  grant  of  summary  judgment  on 

 2   Dufort’s  malicious  prosecution  claims  on  the  grounds  that  (1) 

 3   Dufort’s prosecution was justified by the same probable cause as his 

 4   arrest, and that probable cause grew stronger in subsequent months 

 5   by the discovery of new evidence; and (2) in any event, the decisions 

 6   of ADAs Eckhart and Vozzo to pursue charges and of the grand jury 

 7   to indict Dufort relieve the Defendants of any liability. We find that 

 8   key  questions  of  material  fact  regarding  Dufort’s  malicious 

 9   prosecution  claims  remain  in  dispute,  and  therefore  remand  those 

10   claims for further proceedings.  

11    

12         A. Probable Cause 

13           The  “existence  of probable cause is  a  complete  defense  to  a 

14   claim  of malicious prosecution  in  New  York.”  Savino  v.  City  of  New 

15   York,  331  F.3d  63,  72  (2d  Cir.  2003).  The  fluid  nature  of  probable 

16   cause remains the same at both the arrest and prosecution stage. To 

17   begin with, as noted above, the record on summary judgment does 

18   not  establish  as  a  matter  of  law  that  the  Defendants  had  probable 

19   cause  to  arrest  Dufort.  By  the  same  token,  the  evidence  in  that 

20   record, without more, is not sufficient to establish probable cause for 

21   the filing of criminal charges or the commencement of a prosecution.  

22           The  Defendants  claim,  and  the  district  court  held,  that 

23   additional  evidence came to  light  before  trial  that justified  Dufort’s 
     25                                                          No. 16‐1715‐cv

 1   prosecution, even if it could not have been sustained solely based on 

 2   the evidence available at the time of his arrest. But the two pieces of 

 3   new  evidence  they  identified  are  insufficient  to  support  a  grant  of 

 4   summary  judgment,  whether  considered  in  isolation  or  together. 

 5   One was the testimony of another suspect in the fight, Jonathan Putt. 

 6   But Putt only testified that Dufort brought a pipe to Pastel Karaoke, 

 7   and that he was in a private karaoke room when the brawl began—

 8   facts  already  established  by  the  surveillance  footage  and  not 

 9   contested  by  Dufort.  Putt  admitted  at  trial  that  he  did  not  know 

10   where Dufort was during the attack, and did not see him participate. 

11   As  discussed  previously,  the  mere  fact  that  Dufort  was  at  Pastel 

12   Karaoke  on  the  night  of  the  attack,  or  in  the  company  of  other 

13   assailants, is not sufficient to establish probable cause for a criminal 

14   prosecution. 

15          The second piece of additional evidence the Defendants point 

16   to  is  the  testimony  of  assailant  Sebastian  Yoon.  Yoon,  facing  a 

17   maximum  sentence  of  fifty  years  to  life  in  prison,  agreed  to 

18   cooperate,  pled  guilty  to  manslaughter,  and  implicated  the  other 

19   defendants in exchange for a reduced sentence. When the prosecutor 

20   prompted Yoon to comment on Dufort’s participation in the brawl, 

21   his only reply was, “I think he punched.” App’x at 250. This flimsy 

22   testimony as to what a cooperator “thinks” is by itself not sufficient 

23   to permit the district court to grant summary judgment on Dufort’s 
     26                                                          No. 16‐1715‐cv

 1   malicious prosecution claims. When the existence of probable cause 

 2   is a question of law, the determination must be made on the basis of 

 3   undisputed  facts.  See  Walczyk,  496  F.3d  at  157.  Yoon’s  weak 

 4   statement,  made  under  considerable  pressure,  was  the  only 

 5   genuinely new evidence introduced to supplement the prosecution’s 

 6   case  after  Dufort’s  arrest.  The  dispositive  question  is  whether  this 

 7   testimony  was  sufficiently  compelling  that  reasonable  law 

 8   enforcement officers could have relied on it to find probable cause to 

 9   pursue  charges  against  Dufort,  notwithstanding  the  other 

10   evidentiary  gaps  in  the  state’s  case.  This  question  can  only  be 

11   resolved  by  evaluating  the  credibility  and  probative  weight  of 

12   Yoon’s account, and that assessment can only be made by a jury. See 

13   Anderson, 477 U.S. at 255.  

14    

15         B. The  District  Attorney’s  Prosecution  and  Grand  Jury 

16           Indictment 

17           We  now  turn  to  the  Defendants’  argument  that  the  District 

18   Attorney’s decision to prosecute Dufort or the grand jury’s decision 

19   to indict insulates them from liability.  

20           As  a  preliminary  matter,  the  district  court  granted  summary 

21   judgment  in  this  case  without  permitting  Dufort  to  depose  the 

22   prosecutors who tried him, and thus the record on the extent of their 

23   knowledge is incomplete. Park testified in her deposition in this case 
     27                                                           No. 16‐1715‐cv

 1   that she told the police and the prosecutor at some time in October 

 2   2006  that  her  lineup  identification  was  based  solely  on  Dufort’s 

 3   clothing.  Nonetheless,  Dufort  has  submitted  an  affidavit  from  his 

 4   criminal  defense  attorney,  William  Mackey,  testifying  that,  at  the 

 5   time  of  the  lineup,  he  never  heard  Park  disclose  to  representatives 

 6   from  the  District  Attorney’s  office  that  she  only  recognized  Dufort 

 7   by  the  color  of  his  clothing.  Dufort  has  also  introduced  testimony 

 8   from  his  trial  attorney,  Christopher  Renfroe,  stating  that  Detective 

 9   Marotta  did  not  mention  the  limited  nature  of  Park’s  identification 

10   during  a  pre‐trial  hearing  in  which  Dufort  sought  to  suppress  that 

11   identification.    Defendants       have      produced       no     evidence 

12   demonstrating  conclusively  that  the  District  Attorney’s  office  was 

13   aware of the limited nature of Park’s identification. The district court 

14   noted that Park stated for the first time in her 2014 civil deposition 

15   (long after Dufort’s acquittal) that she had told an ADA that she had 

16   identified  only  Dufort’s  clothes.  However,  as  Dufort  points  out, 

17   Park’s  recollection  of  her  cooperation  with  the  police  and 

18   prosecutors has been incomplete, and sometimes inconsistent.  

19          Whether  Park  ever  told  prosecutors  prior  to  trial  that  she 

20   could only recognize Dufort by the color of his jacket is a disputed 

21   question  of  fact,  and  must  be  evaluated  by  a  jury.  If  the  District 

22   Attorney’s office pursued its prosecution against Dufort after it was 

23   deliberately  misled  by  the  Defendants,  then  the  decision  to 
     28                                                          No. 16‐1715‐cv

 1   prosecute does not interrupt the chain of causation.  Cf. Bermudez v. 

 2   City of New York, 790 F.3d 368, 374–76 (2d Cir. 2015) (holding that an 

 3   ADA’s  decision  to  prosecute  a  suspect  did  not  constitute  an 

 4   intervening cause that shielded the arresting officers from liability if 

 5   the  ADA  was  “not  informed  of  the  alleged  problems  with  the 

 6   evidence”)  Dufort  has  raised  a  triable  issue  of  fact  as  to  whether 

 7   either  the  grand  jury’s  indictment  or  the  prosecutors’  participation 

 8   in  his  case  constituted  intervening  causes  that  insulate  the 

 9   Defendants from liability. 

10           The  record  in  this  case  presents  a  question  of  fact  as  to 

11   whether  the  District  Attorney’s  office  was  aware  of  the  limited 

12   nature  of  Park’s  identification  testimony.  “[U]nder  New  York  law, 

13   indictment by a grand jury creates a presumption of probable cause 

14   that  may only be  rebutted  by  evidence  that  the  indictment  was 

15   procured  by  ‘fraud,  perjury,  the  suppression  of  evidence  or  other 

16   police  conduct  undertaken  in  bad  faith.’”  Savino,  331  F.3d  at  72 

17   (quoting Colon v. City of New York, 60 N.Y.2d 78, 83 (1983)). To rebut 

18   this presumption, the plaintiff bears the burden of establishing “that 

19   the  indictment  was  produced  by”  such  fraud  or  bad‐faith  police 

20   misconduct.  Bernard  v.  United  States, 25  F.3d  98,  104  (2d  Cir. 

21   1994) (quoting Colon, 6060 N.Y.2d at 8383) Likewise, when a plaintiff 

22   pursues  a  claim  of  malicious  prosecution  against  police  officers 

23   based  on  an  “unlawful  arrest,”  the  “intervening  exercise  of 
     29                                                            No. 16‐1715‐cv

 1   independent  judgment”  by  a  prosecutor  to  pursue  the  case  usually 

 2   breaks  the  “chain  of  causation”  unless  the  plaintiff  can  produce 

 3   evidence  that  the  prosecutor  was  “misled  or  pressured”  by  the 

 4   police. Townes v. City of New York, 176 F.3d 138, 147 (2d Cir. 1999). 

 5           Dufort  bears  the  burden  of  establishing  that  Defendants 

 6   misled the grand jury and the prosecutors by either withholding or 

 7   misrepresenting evidence in order to sustain the case against Dufort. 

 8   With  respect  to  both  actions,  we  conclude  that  Dufort  has  at  least 

 9   established a question of material fact as to whether prosecutors and 

10   the  grand  jury  were  aware  of  the  limited  nature  of  Park’s 

11   identification  and  the  highly  suggestive  manner  in  which  it  was 

12   procured,  such  that  their  determinations  break  the  chain  of 

13   causation.  

14          With  respect  to  the  indictment,  the  record  indicates  that  the 

15   only  direct  evidence  presented  to  the  grand  jury  linking  Dufort 

16   directly to the attack was Park’s eyewitness identification. As noted 

17   earlier,  that  identification  was  invalid  because  it  was  confined  to  a 

18   lineup so defective that a reasonable officer could not use it to find 

19   probable  cause.  More  importantly,  the  record  reflects  (and  the 

20   Defendants do not contest) that the grand jury was simply told that 

21   Park identified Dufort as an assailant without being informed of the 

22   limited  nature  of  Park’s  identification.  Detective  Marotta  testified 

23   that  Park  viewed  Dufort  in  the  lineup,  and  Park  testified  that  she 
     30                                                              No. 16‐1715‐cv

 1   picked Dufort out of the lineup as an assailant, but neither clarified 

 2   that she identified only his jacket. Nor was the grand jury informed 

 3   that  Dufort  was  the  only  suspect  in  the  lineup  wearing  a  maroon 

 4   sweatshirt.  Id.  Given  the  critical  nature  of  Park’s  testimony  to  the 

 5   case  against  Dufort,  these  omissions  were  glaring  and  easily  could 

 6   have affected the grand jury’s decision. We thus find that, contrary 

 7   to  the  district  court’s  holding,  Dufort  has  raised  a  genuine  issue  of 

 8   material fact regarding whether the Defendants’ conduct rose to the 

 9   requisite  level  of  bad  faith  to  rebut  the  presumption  of  probable 

10   cause ordinarily created by a grand jury indictment.  

11          The Defendants also argue that Dufort has failed to satisfy the 

12   “initiation” aspect of the malicious prosecution inquiry, because the 

13   District Attorney (rather than the defendant police officers) initiated 

14   the  proceedings  against  him.  This  argument  fails  for  the  same 

15   reason.  The  “initiation”  requirement  is  met  when  the  plaintiff  can 

16   establish  that  police  officers  forwarded  statements  to  a  prosecutor 

17   without sharing that the statements were suspect. See Manganiello v. 

18   City  of  New  York,  612  F.3d  149,  163  (2d  Cir.  2010).  Thus,  a  plaintiff 

19   can  satisfy  the  initiation  requirement  if  he  can  establish  that  an 

20   indictment  “was  produced  by  fraud, perjury,  the  suppression  of 

21   evidence or other police conduct undertaken in bad faith.” Dawson v. 

22   Snow, 356  F.  App’x  526,  529  (2d  Cir.  2009)  (summary 

23   order) (quoting Colon, 60  N.Y.2d  at  83).  Because  the  prosecutors’ 
     31                                                           No. 16‐1715‐cv

 1   knowledge  is  uncertain  as  discussed  above,  questions  of  fact 

 2   precluding summary judgment as to the initiation of the prosecution 

 3   remain as well. 

 4          Defendants  also  argue  that  the  record  contains  no  evidence 

 5   that they acted with malice. RB 42‐43. Under New York law, malice 

 6   does not have to be actual spite or hatred, but requires only “that the 

 7   defendant must have commenced the criminal proceeding due to a 

 8   wrong or improper motive, something other than a desire to see the 

 9   ends  of  justice  served.”  Nardelli  v.  Stamberg,  44  N.Y.2d  500,  502‐03 

10   (1978).  Malice  may  be  inferred,  however,  from  the  absence  of 

11   probable cause. See Lowth v. Town of Cheetowaga, 82 F.3d 563, 573 (2d 

12   Cir.  1996)  (citing  Conkey  v.  New  York,  427  N.Y.S.2d  330,  332  (4th 

13   Dep’t 1980)). Moreover, Dufort’s trial attorney’s affidavit stating that 

14   he was told by detectives that they were treating Dufort as a suspect 

15   solely in order to induce him to testify against other participants also 

16   supports  the  inference  that  the  prosecution  against  him  was 

17   improperly  motivated.  Accordingly,  the  record  presents  genuine 

18   issues of fact as to whether Defendants acted with malice.  

19           

20          III.    Qualified Immunity 

21          In  the  alternative,  the  Defendants  argue  that  even  if  Dufort 

22   has  established  the  requisite  elements  of  his  false  arrest  and 

23   malicious  prosecution  claims,  they  are  nonetheless  entitled  to 
     32                                                           No. 16‐1715‐cv

 1   qualified  immunity  because  “arguable  probable  cause”  existed  to 

 2   arrest and prosecute him. Qualified immunity establishes a defense 

 3   for a government actor acting in his official capacity. Malley v. Briggs, 

 4   475 U.S. 335, 341 (1986). It “provides ample protection to all but the 

 5   plainly incompetent or those who knowingly violate the law.” Id. In 

 6   the  context  of  false  arrest  and  malicious  prosecution  claims,  an 

 7   officer  is  entitled  to  qualified  immunity  if  he  had  either  probable 

 8   cause  or  “arguable  probable  cause.”  Martinez  v.  Simonetti,  202  F.3d 

 9   625, 634 (2d Cir. 2000) (internal quotation marks omitted). Arguable 

10   probable  cause  exists  “if  officers  of  reasonable  competence  could 

11   disagree  on  whether  the  probable  cause  test  was  met.”  Gonzalez  v. 

12   City of Schenectady, 728 F.3d 149, 157 (2d Cir. 2013) (quoting Jenkins v. 

13   City of New York, 478 F.3d 76, 87 (2d Cir. 2007)). 

14          We conclude that it would be inappropriate to grant qualified 

15   immunity  to  these  Defendants  at  the  summary  judgment  stage. 

16   Dufort  has  established  a  dispute  of  material  fact  as  to  whether  the 

17   Defendants  intentionally  withheld  or  manipulated  key  evidence 

18   during  his  arrest  and  prosecution.  He  has  introduced  sufficient 

19   evidence  from  which  a  reasonable  jury  could  conclude  that  the 

20   Defendants  placed  him  in  a  deeply  defective  lineup,  extracted  an 

21   “identification”  from  Park  that  was  limited  to  the  color  of  his 

22   clothing, and then withheld the suspect nature of this identification 

23   from prosecutors and the grand jury. Such a “knowing” violation of 
     33                                                               No. 16‐1715‐cv

 1   his Fourth and Fifth Amendment rights would, if proven, be enough 

 2   to overcome the protection of qualified immunity. Although Dufort 

 3   has  not  produced  any  direct  evidence  of  a  malicious  intent  on  the 

 4   part  of  the  Defendants,  he  is  not  required  to  do  so.  Circumstantial 

 5   evidence  is  generally  sufficient  to  prove  intent,  and  Dufort  has 

 6   introduced  enough  such  evidence  to  survive  summary  judgment. 

 7   See  Celle  v.  Filipino  Reporter  Enters.  Inc.,  209  F.3d  163,  183  (2d  Cir. 

 8   2000) (“Malice may be proved inferentially because it is a matter of 

 9   the  defendant’s  subjective  mental  state,  revolves  around  facts 

10   usually within the defendantʹs knowledge and control, and rarely is 

11   admitted.”). 

12           

13          IV.     Due Process Claims 

14          Finally,  we  turn  to  Dufort’s  claim  that  he  is  entitled  to 

15   damages  under  §  1983  because  the  Defendants  allegedly 

16   misrepresented or withheld key evidence at his criminal trial about 

17   the suggestive nature of the lineup in which Park identified him and 

18   the  limited  nature  of  Park’s  identification  in  violation  of  his  Fifth 

19   Amendment right to due process. The Second Circuit has recognized 

20   “a constitutional right not to be deprived of liberty as a result of the 

21   fabrication  of  evidence  by  a  government  officer  acting  in  an 

22   investigatory  capacity”  that  is  cognizable  under  the  Fifth 

23   Amendment  and  §  1983. Zahrey  v.  Coffey,  221  F.3d  342,  344  (2d  Cir. 
     34                                                             No. 16‐1715‐cv

 1   2000);  see  also  Garnett  v.  Undercover  Officer  C0039,  838  F.3d  265,  275 

 2   (2d  Cir.  2016).  We  have  also  recognized  that  a  defendant  has  a 

 3   cognizable  right  to  a  fair  trial,  and  may  sue  for  damages  under  § 

 4   1983 for Brady violations that lead to a distorted evidentiary record 

 5   being presented to the jury. See Poventud v. City of New York, 750 F.3d 

 6   121, 132 (2d Cir. 2014) (en banc).  

 7          The  Defendants  argue  that  Dufort’s  fair  trial  claims  fail  as  a 

 8   matter of law, because the evidence that Dufort claims was withheld 

 9   or misrepresented was in fact disclosed in a straightforward manner 

10   at  his  trial:  the  prosecution  elicited  testimony  from  Park  that  she 

11   recognized Dufort not by his face, but by his clothing. We agree, and 

12   accordingly  we  affirm  the  district  court’s  grant  of  summary 

13   judgment with respect to these claims.  

14          The  “central  objective  of  [§  1983]  .  .  .  is  to  ensure  that 

15   individuals  whose  federal  constitutional  or  statutory  rights  are 

16   abridged may recover damages or secure injunctive relief.” Felder v. 

17   Casey,  487  U.S.  131,  139  (1988)  (quoting  Burnett  v.  Grattan, 468  U.S. 

18   42,  55  (1984)).  In  defining  the  appropriate  scope  of  a  §  1983  claim 

19   asserting the violation of a constitutional right, “courts must closely 

20   attend  to  the  values  and  purposes  of  the  constitutional  right  at 

21   issue.”  Manuel  v.  City  of  Joliet,  137  S.  Ct.  911,  920–21  (2017).  The 

22   constitutional right on which Dufort’s § 1983 due process claim rests 

23   is the right to have one’s case tried based on an accurate evidentiary 
     35                                                                No. 16‐1715‐cv

 1   record that has not been manipulated by the prosecution. See Brady 

 2   v. Maryland, 373 U.S. 83, 87–88 (1963) (holding that the right to due 

 3   process has been violated whenever “[a] prosecution . . . withholds 

 4   evidence on demand of an accused which, if made available, would 

 5   tend  to  exculpate  him  or  reduce  the  penalty,”  because  such  a 

 6   withholding  “casts  the  prosecutor  in  the  role  of  an  architect  of  a 

 7   proceeding that does not comport with standards of justice”); see also 

 8   Garnett,  838  F.3d  at  275  (“When  a  police  officer  creates  false 

 9   information  likely  to  influence  a  jury’s  decision  and  forwards  that 

10   information  to  prosecutors,  he  violates  the  accused’s  constitutional 

11   right  to  a  fair  trial,  and  the  harm  occasioned  by  such  an 

12   unconscionable action is redressable in an action for damages under 

13   42 U.S.C. § 1983.” (internal quotation marks omitted)).  

14          Here, even assuming arguendo that the Defendants attempted 

15   to  distort  the  trial  record  by  misrepresenting  the  nature  of  Park’s 

16   identification,  it  is  undisputed  that that attempt  failed.  Park herself 

17   testified  at  trial  that  she  could  only  identify  Dufort  by  the  color  of 

18   his  jacket.  Any  attempt  to  distort  the  evidentiary  record  was  fully 

19   mitigated  by  this  disclosure.  Mere  attempts  to  withhold  or  falsify 

20   evidence  cannot  form  the  basis  for  a  § 1983  claim  for a violation  of 

21   the right to due process when those attempts have no impact on the 

22   conduct  of  a  criminal  trial.  Cf.  Zahrey,  221  F.3d  at  348–50  (holding 

23   that  “[t]he  manufacture  of  false  evidence,  in  and  of  itself,  .  .  .  does 
    36                                                                            No. 16‐1715‐cv

1   not impair anyone’s liberty, and therefore does not impair anyone’s 

2   constitutional  right”  when  that  manufacture  does  nothing  concrete 

3   to  “precipitate  [a]  sequence  of  events  that result[s]  in  a  deprivation 

4   of  [the  plaintiff’s]  liberty”  (internal  quotation  marks  and  footnote 

5   omitted)).7  


6                                         CONCLUSION 

7            For  the  reasons  stated  above,  we  VACATE  in  part  the 

8   judgment  of  the  district  court  and  REMAND  the  case  for  further 

9   proceedings consistent with this opinion.  




    7  Dufort  also  appears  to  allege  a  “substantive  due  process”  claim,  based  on  his 
    constitutional right not to be arrested or detained without probable cause. Insofar as this 
    claim stems from the Defendants’ decision to arrest Dufort and his subsequent five‐year 
    detention on Rikers Island, it appears to be entirely coextensive with Dufort’s claims for 
    false arrest and malicious prosecution and is therefore subsumed under those claims. See 
    Manuel, 137 S. Ct. at 917–19 (noting that claims for pretrial detention based on fabricated 
    or  withheld  evidence  are  evaluated  as  malicious  prosecution  claims  under  the  Fourth 
    Amendment);  Wallace  v.  Kato,  549  U.S.  384,  388–89  (2007)  (noting  that  the  forcible 
    detention  of  plaintiff  without  probable  cause  is  conceptualized  as  a  false  arrest  claim 
    under the Fourth Amendment for § 1983 purposes).